DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues on pages 15-16 that the claims are statutory because the user interface(s) provide a technical solution and therefore a technological improvement:

    PNG
    media_image1.png
    692
    659
    media_image1.png
    Greyscale

Response:
The examiner disagrees. It’s unclear what exactly about the user interface is improved. The user interfaces display information and provide an input means for the user. This is exactly what conventional user interfaces are able to do. 
Just adding a user interface isn't a technical solution and there doesn't necessarily provide a practical application or significantly more.

Argument:

    PNG
    media_image2.png
    339
    670
    media_image2.png
    Greyscale


Response:
The examiner disagrees. At minimum any time a drop down menu is changed that would be a second user interface. 
Also figure 7 discloses receiving vendors. Figure 8 discloses that quantities can be entered responsive to selection of bid vendors (column 11 12-25 The user interface 225 may receive pricing information (with preferred vendors) and create purchase order with editable quantity field 231 (see FIG. 8)).
Although figure 7 and figure 8 are similar they can be considered to be distinct user interfaces.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-8,10-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 3-7 and 21 recite:
1. A method comprising: receiving, using a first graphical user interface, an identification of at least one bill of materials (BOM);  5identifying multiple materials contained in the at least one BOM; determining a BOM characterization that identifies multiple bid groups associated with different groups of the materials from the at least one BOM to be potentially sourced from different groups of suppliers; presenting at least one visualization to one or more users, the at least one 10visualization based on how the different groups of the materials are to be potentially sourced from the different groups of the suppliers according to the determined BOM characterization, the at least one visualization comprising at least one chart or graph; receiving a first user input via the at least one visualization, the first user input comprising a user selection of a portion of the at least one chart or graph; presenting a second graphical user interface  identifying one or more suppliers or one or more materials associated with the selected portion of the at least one chart or graph; receiving a second user input via the second GUI, the second user input comprising a user modification to the one or more suppliers or one or more materials associated with the selected portion of the at least one chart or graph; and 15updating the at least one visualization based on the second user input and presenting the at least one updated visualization to the one or more users.
3. The method of Claim 1, wherein determining the BOM characterization 25comprises: grouping related materials contained in the at least one BOM based on a similarity of the materials or one or more user-defined criteria to identify the different groups of the materials.  
4. The method of Claim 1, wherein determining the BOM characterization comprises: identifying an initial BOM characterization; and using an optimization process, iteratively modifying the initial BOM 5characterization in order to satisfy one or more criteria and generate the determined BOM characterization.  
5. The method of Claim 1, wherein determining the BOM characterization comprises:  10automatically determining whether one or more potential BOM characterizations that satisfy one or more criteria are identified; if a single potential BOM characterization that satisfies the one or more criteria is identified, using the single potential BOM characterization as the determined BOM characterization;  15if multiple potential BOM characterizations that satisfy the one or more criteria are identified, selecting one of the multiple potential BOM characterizations as the determined BOM characterization automatically or based on user input; and if no potential BOM characterizations that satisfy the one or more criteria are identified, selecting an imperfect BOM characterization as the determined BOM 20characterization automatically or based on user input.  
6. The method of Claim 1, wherein determining the BOM characterization comprises: identifying a potential BOM characterization that satisfies some but not all user- 25defined or other criteria using an optimization process; and prompting a user to: (i) accept the potential BOM characterization as the determined BOM characterization, (ii) request that the optimization process be repeated, or (iii) perform one or more manipulations manually to the potential BOM characterization in order to generate the determined BOM characterization.  
7. The method of Claim 1, wherein determining the BOM characterization comprises: applying machine learning to associate different ones of the suppliers with the different groups of the materials.
21. (New) The method of Claim 1, wherein the at least one visualization comprises at least one graph and the first user input comprises a user selection of a portion of the at least one graph that indicates a value corresponding to the one or more suppliers or one or more materials.

Claims 1, 3-7, but for the recitation of additional elements of graphical user interfaces in claims 1+ and machine learning in claim 7, recite an abstract idea that is a commercial interaction between a customer and potential vendors, which is a method of organizing human activity. Regarding claim 1, a customer in the process of making a purchase order could develop a list of materials, determine possible options, generate a chart with options, and have the chart revised based on internal discussion. Regarding claim 3, a customer could organize information about a BOM to make a decision about what vendor(s) to choose. Regarding claim 4, a customer in the process of making a decision could use a multi-step process to iteratively adjust what vendors are being used. Regarding claim 5, customers can decide between various purchase order options based on how many vendors are available.  Regarding claim 6, customers can decide between various purchase order options based on criteria. Regarding claim 7, customers in the process of generating a purchase order can associate different suppliers with material groups based on their preferences. Regarding claim 21, a customer/user can refer to a chart when deciding to make changes to suppliers/materials.

Claims 8+ and 15+ contain the same concepts identified as an abstract idea (method of organizing human activity) as claims 1, 3-7 and 21.

As identified above, claims 1, 3-7 and 21 contain the additional elements of a graphical use interface (claim 1+) and machine learning (claim 7).
Claims 8, 10-14, 22 contain the additional elements of a graphical user interface (claim 8+), at least one processor (claim 8+) and machine learning (claim 14). 
Claims 15, 17-20, 23 contain the additional elements of a non-transitory CRM (claim 15+), at least one processor (claim 15+) and graphical, user interface (claim 15+).

The graphical user interfaces, the processor of claims 8+ and 15+ and the non-transitory CRM essentially are a general purpose computer. Their recitation is at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more.

Regarding the recitation of machine learning in claims 7 and 14: the usage is considered to be to generally linking to a particular technological environment, which per MPEP 2106.05(h) is neither a practical application nor significantly more. Furthermore, it would also not be considered significantly more because machine learning is well-understood/conventional technology (see Chickering US 20020184139 A1 abstract).

Thus for the reasons above claims 1, 3-8, 10-15, 17-23 are considered to be directed to an abstract idea without a practical application or significantly more. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clemmens (US 10672053 B1).
Regarding claim 1, Clemmens discloses:
1. A method comprising:
	receiving, using a first graphical user interface, an identification of at least one bill of materials (column 15 24-26 For example, the user may select the “Create a Purchase Order” icon 614 to enable users to input the product needs);
	identifying multiple materials contained in the at least one BOM (fig. 7 different items shown);
	determining a BOM characterization that identifies multiple bid groups associated with different groups of the materials from the at least one BOM to be potentially sourced from different groups of suppliers (fig. 7 bid winner column);
	presenting at least one visualization to one or more users, the at least one visualization based on how the different groups of the materials are to be potentially sourced from the different groups of the suppliers according to the determined BOM characterization (fig. 7 bid winner column), the at least one visualization comprising at least one chart or graph (fig. 7 shows a table which can reasonably be considered to be a chart);
	receiving a first user input via the at least one visualization, the first user input comprising a user selection of a portion of the at one chart or graph (fig. 7 select drop down menu);
	presenting a second graphical user interface identifying one or more suppliers associated with the selected portion of the at least one chart or graph (column 11 15-20 first user interface (fig. 7) enables selection of preferred vendors which leads to fig. 8 where The user interface 225 may receive pricing information (with preferred vendors) and create purchase order with editable quantity field 231)
	receiving a second user input via the second graphical user interface, the second user input comprising a user modification to the one or more suppliers or one or more materials associated with the selected portion of the at least one chart or graph (column 11 15-20 and figure 8, user changes quantity which is a charge related to materials)
	updating the at least one visualization based on the second user input and presenting the at least one updated visualization to the one or more users (fig. 8 shows quantity)


Regarding claim 3, Clemmens discloses wherein determining the BOM characterization comprises: grouping related materials contained in the at least one BOM based on a similarity of the materials or one or more user-defined criteria to identify the different groups of the materials (fig. 7 Category such as beef or beverages).

Regarding claim 4, Clemmens discloses wherein determining the BOM characterization comprises: identifying an initial BOM characterization (fig. 7 initial presentation); and using an optimization process, iteratively modifying the initial BOM characterization in order to satisfy one or more criteria and generate the determined BOM characterization (column 13 60-column 14 10 user iteratively modifies; Criteria satisfied is user preference).

Regarding claim 5, Clemmens discloses:
wherein determining the BOM characterization comprises: automatically determining whether one or more potential BOM characterizations that satisfy one or more criteria are identified (fig. 7 different BOM possible with different vendor);
	if a single potential BOM characterization that satisfies the one or more criteria is identified, using the single potential BOM characterization as the determined BOM characterization (fig. 7 user accepts BOM characterization by clicking next); if multiple potential BOM characterizations that satisfy the one or more criteria are identified, selecting one of the multiple potential BOM characterizations as the determined BOM characterization automatically or based on user input (fig. 7 via user input, the user can change to a particular BOM characterization by changing vendor and then the user can make purchase order by clicking next button);
	and if no potential BOM characterizations that satisfy the one or more criteria are identified (criteria of user preference), selecting an imperfect BOM characterization as the determined BOM characterization automatically or based on user input (fig. 7 if user doesn’t like BOM characterization it can choose an imperfect BOM by deselecting items using the include check box).

Regarding claim 6, Clemmens disclose wherein determining the BOM characterization comprises: identifying a potential BOM characterization that satisfies some but not all user- defined or other criteria using an optimization process (fig. 7 and column 13 60-column 14 10 other criteria = lowest price; after user makes one change the BOM characterization would not all be the lowest price) ; and
	prompting a user to: (i) accept the potential BOM characterization as the determined BOM characterization, (ii) request that the optimization process be repeated, or (iii) perform one or more manipulations manually to the potential BOM characterization in order to generate the determined BOM characterization (fig. 7 Next button is prompting the user to accept the determined BOM characterization. See also column 15 33-50).

Claims 8, 10-13, 15, 17-20 are rejected for the same reasons as above and see figure 1 showing processor and memory based software implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemmens in view of Zakas (US 20120226573 A1).
Regarding claim 7, Clemmens fails to disclose and Zakas discloses applying machine learning to associate different ones of the suppliers with the different groups of the materials (paragraph 85). It would have been obvious to one of ordinary skill in the art ot combine this teaching with those of Clemmens by using AI (i.e. machine learning) to sort through options and provide them to the customer. The motivation for the combination is to reduce costs for the customer (paragraph 3).

Claim 14 is rejected for the same reasons as above.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemmens as applied to claim 1/8/15 and further in view of Shilovitsky (US 11037103 B1).
Regarding claim 21, Clemmens further discloses wherein the at least one visualization comprises at least one chart (fig. 7) and the first input comprises a user selection of a portion of the at least one chart that indicates a value corresponding to one or more suppliers or one or more materials (fig. 7 drop down to change vendors). Clemmens fails to disclose the visualization being a “graph”. However Shilovitsky discloses displaying BOM information through an editable graph (column 10 53-column 11 15 and column 18 50-column 19 40 “displayed in a graph”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of  Clemmens by using a graph to represent a bill of materials. The motivation for the combination is improved efficiency for BOM creation and management (column 2 line 39).

Claims 22 and 23 are rejected for the same reasons as above, but applied to claims 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshmukh (US 20210406812 A1) discloses a tool for grouping same/similar items from various suppliers. Masenza (US 20210182925 A1, US 20190340662 A1) discloses a software tool for managing purchase orders with multiple suppliers. Stpehens (US 20160110788 A1) discloses a tool for managing competing bids from multiple vendors. Pineda (US 20160019662 A1) discloses a tool for comparing costs between vendors. Li (US 20150379596 A1) discloses a tool for identifying matching vendors. Haidet (US 20150120486 A1) discloses a tool for comparing item prices between suppliers. Eagan (US 20130110572 A1) discloses a tool for managing vendors related to a construction project. Allen (US 20090299874 A1) discloses a tool for managing a bid process between multiple vendors. Sinha (US 20080300959 A1) discloses a tool for managing procurement. Coolman (US 20050144082 A1) discloses a tool for facilitating ordering from mutliple vendors. Gerrits (US 20050102192 A1) discloses a tool for processing purchase orders. Hawkins (US 20020107775 A1) discloses a tool for managing a bidding process between suppliers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687